Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Response to arguments
Applicant’s arguments with respect to all pending claims have been fully considered, but are moot because of the new ground of rejection. Applicant argues that cited references failed to disclose determining, by one or more processors, whether to automatically play a media asset before playing the recorded program from the beginning of the recorded program; begin to play the recorded program from the beginning of the recorded program according to the timestamp marker set based on the detected event transition.

However, Wood et al disclose a system a system that is capable of identifying the beginning of the recorded content in order to allow the digital VCR to start playing the show back beginning from the point at which the show was scheduled to be recorded, rather than from the actual beginning of the recording as disclosed in para.0096-0097.This action is made non- final.
                                                        Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being patentable over Sylvain (US.Pub.No.20080127246) in view of Wood (US.Pub.No.20020057893).

Regarding claim 1, Sylvain et al disclose a method in a media asset presentation system, the method comprising: receiving, by one or more processors, an indication of a selection of a recorded program stored on a digital video recorder (DVR) for playing from a beginning of the recorded program (see fig.1 with DVR 24; DVR 24 may record the video content for the program ID (step 104). At a later time, the DVR 24 may receive instructions via the remote control 28 to select the previously recorded program corresponding to the program ID (step 106), wherein the DVR 24 will begin playing the recorded video content of the recorded program for viewing on the TV 26 (step 108),0023; 0026-0027);

in response to the receiving of the indication of the selection of the recorded program for playing, determining, by one or more processors, whether to automatically play a media asset before playing the recorded program from the beginning of the recorded program (the ads schedule may be inserted right in the video content but may be encrypted. In this case, the exchange of information with the ad schedule database 42 may be to retrieve the decryption key. Once the ad scheduling information is retrieved, the DVR 24 will then play one or more "opening" alternate ads on the TV 26 (step 256), and then begin playing the recorded video content of the program (step 258),0028; when playback of a recorded program is requested, the digital media recorder will play at least one alternate advertisement prior to beginning playback of the recorded program. After the alternate advertisements are played, the recorded media content is played without the original advertisements,0005;0016;0022).

 But did not explicitly disclose determining, by one or more processors, the beginning of the recorded program from a media file of recorded content including the recorded program and content other than the recorded program before the beginning of the recorded program beginning to play, by one or more processors, the recorded program from the beginning of the recorded program based on the determined beginning of the recorded program.

However, Wood et al disclose determining, by one or more processors, the beginning of the recorded program from a media file of recorded content including the recorded program and content other than the recorded program before the beginning of the recorded program beginning to play, by one or more processors, the recorded program from the beginning of the recorded program based on the determined beginning of the recorded program(the digital VCR 10 can begin recording a show at a selected time (e.g., three minutes) before the show is scheduled to be broadcast and stop recording the show at a selected time after the show is scheduled to finish broadcasting. This increases the likelihood that an entire show will be recorded even if the digital VCR's clock is not perfectly synchronized to the broadcasting television station's clock or if the television show is broadcast a little early or a little late. When the user presses the Play button 404 to play back a show recorded in this manner, the digital VCR 10 can begin playing the show back beginning from the point at which the show was scheduled to be recorded, rather than from the actual beginning of the recording. For example, if a user schedules a show to be recorded from 9:00 pm through 9:30 pm, the digital VCR 10 can record beginning at 8:57 pm and stop recording at 9:33 pm. When the user presses the Play button 404 to play back the show, the digital VCR 10 can play back the recorded video stream beginning at the point in the video stream corresponding to 9:00 pm. The user can then rewind or fast forward the video stream to begin playback at the actual beginning of the show, as necessary,0096-0097).

It would have been obvious before the effective filing data of the claimed invention  to incorporate the teaching of Wood to modify Sylvain by applying the technique of starting recording video content before the schedule broadcast time and stopping recording the video content a few minutes after the schedule broadcast time is ended for the purpose of allowing users to start watching  a TV show from the beginning after  the show has begun recorded.

Regarding claim 2, Sylvain et al disclose wherein the determining the beginning of the recorded program includes: detecting an event transition indicative of a transition between the content other than the recorded program and the beginning of the recorded program; and determining the beginning of the recorded program based on the event transition(the DVR 24 can identify what part of the video content of a program is advertising and respond in an appropriate,0019; using the ad scheduling information, the DVR 24 will identify the relative location of the original ads provided in the video content, and skip these original ads during playback of the video content of the recorded program to provide an advertisement-free viewing experience for the consumer,0029;0023;0037; 0019;0024; 0027-0028).

  Regarding claim 3, Sylvain et al disclose further comprising: before beginning to play the recorded program from the beginning of the recorded program, trimming, by one or more processors, the media file to cut from the media file the other content other than the recorded program at a point corresponding to the detected event transition indicative of the transition between the content other than the recorded program and the beginning of the recorded program such that the beginning to play the recorded program causes the media file to play without playing the content other than the recorded program before the beginning of the recorded program(consumers use to skip ads during playback of previously recorded programs,0010; the broadcaster will allow the DVR to automatically skip the ads that were originally provided in the video content of the recorded program during playback,0016; the consumer may elect to fast-forward through or skip ahead for a defined amount of time in an effort to skip over the ads included in the video content of the program (steps 110-116),0023;0027;0029).

Regarding claim 4, Sylvain et al disclose further comprising: based on the determination of whether to automatically play the media asset before playing the recorded program, automatically playing, by one or more processors, in response to the selection of the recorded program for playing, the media asset before playing the cut media file (the DVR 24 will recognize that alternate ads should be played prior to beginning playback of the video content, 0027-0028).

Regarding claim 5, Sylvain et al did not explicitly disclose further comprising: before beginning to play the recorded program from the beginning of the recorded program, setting a timestamp marker indicating where the beginning of the recorded program is within the media file based on the detected event transition such that the media file begins to play at the timestamp marker.

However,  Wood et al disclose further comprising: before beginning to play the recorded program from the beginning of the recorded program, setting a timestamp marker indicating where the beginning of the recorded program is within the media file based on the detected event transition such that the media file begins to play at the timestamp marker(the decoder 156 synchronizes the video and audio using Presentation Time Stamp (PTS) values present in the video and audio streams,0076;0096-0097;0142;0023).

It would have been obvious before the effective filing data of the claimed invention   to incorporate the teaching of Wood to modify Sylvain by applying Presentation Time Stamp (PTS) values  for the purpose of  synchronizing presentation of the video content accordingly.

Regarding claim 6, Sylvain et al disclose further comprising: based on the determination of whether to automatically play the media asset before playing the recorded program, automatically playing, by one or more processors, the media asset before playing the recorded program from the beginning of the recorded program (the ads schedule may be inserted right in the video content but may be encrypted. In this case, the exchange of information with the ad schedule database 42 may be to retrieve the decryption key. Once the ad scheduling information is retrieved, the DVR 24 will then play one or more "opening" alternate ads on the TV 26 (step 256), and then begin playing the recorded video content of the program (step 258),0028;0005).

Regarding claim 7, Sylvain  et al did not explicitly disclose  wherein the automatically playing the media asset before playing the recorded program from the beginning of the recorded program includes: automatically playing the media asset in response to reading a cue stored in metadata on the DVR and associated with the recorded program, the cue having a presentation time stamp (PTS) with respect to the recorded program set to the timestamp marker indicating where the beginning of the recorded program is, causing the media asset to play before beginning to play the recorded program.

However, Wood  et al disclose wherein the automatically playing the media asset before playing the recorded program from the beginning of the recorded program includes: automatically playing the media asset in response to reading a cue stored in metadata on the DVR and associated with the recorded program, the cue having a presentation time stamp (PTS) with respect to the recorded program set to the timestamp marker indicating where the beginning of the recorded program is, causing the media asset to play before beginning to play the recorded program( Presentation Time Stamp (PTS) values present in the video and audio streams,0076; user can then rewind or fast forward the video stream to begin playback at the actual beginning of the show, as necessary,0096).

It would have been obvious before the effective filing data of the claimed invention   to incorporate the teaching of Wood to modify Sylvain by applying Presentation Time Stamp (PTS) values  for the purpose of  synchronizing presentation of the video content accordingly.

  Regarding claim 8, Sylvain et al did not explicitly disclose wherein the detecting an event transition indicative of a transition between the content other than the recorded program and the beginning of the recorded program includes detecting the event transition based on one or more of: markers in the recorded program indicative of an event transition; audio fingerprint of the content other than the recorded program distinguishing the content other than the recorded program and the beginning of the recorded program; metadata indicative of an event transition; characteristics of content of the recorded program compared to characteristics of the content other than the recorded program; difference in audio levels between the recorded program and the content other than the recorded program; feature extraction of the content other than the recorded program and the recorded program; detected indications of scene breaks between the content other than the recorded program and the beginning of the recorded program; and a time of scheduled broadcast of the recorded program compared to a time that recording of the recorded content including the recorded program actually started.

However,  Wood et al disclose wherein the detecting an event transition indicative of a transition between the content other than the recorded program and the beginning of the recorded program includes detecting the event transition based on one or more of: markers in the recorded program indicative of an event transition; audio fingerprint of the content other than the recorded program distinguishing the content other than the recorded program and the beginning of the recorded program; metadata indicative of an event transition; characteristics of content of the recorded program compared to characteristics of the content other than the recorded program; difference in audio levels between the recorded program and the content other than the recorded program; feature extraction of the content other than the recorded program and the recorded program; detected indications of scene breaks between the content other than the recorded program and the beginning of the recorded program; and a time of scheduled broadcast of the recorded program compared to a time that recording of the recorded content including the recorded program actually started(0076-0077; 0096-0097; 0008;0070;0086; blank frame detection is used to determine when commercials in a television signal begin and end. For example, the occurrence of multiple consecutive blank frames is a possible indication that a commercial is beginning or ending,0023).

It would have been obvious before the effective filing data of the claimed invention to incorporate the teachings of Wood to modify Sylvain  by using blank frames detection technique for the purpose of  identifying supplemental contents accordingly.

Regarding claim 9, Sylvain et al disclose wherein the content other than the recorded program includes one or more of: advertisements, announcements, and program content of television or movies other than the recorded program occurring in a recorded content stream before the beginning of the recorded program in the recorded content stream (the digital media recorder will play at least one alternate advertisement prior to beginning playback of the recorded program, abstract; 0005).

Regarding claim 10, Sylvain et al disclose  further comprising: before beginning to play the recorded program, selecting, by one or more processors, the media asset for playing from a plurality of media assets stored on the DVR based on metadata, also stored on the DVR, associated with one or more of: the DVR, the media asset, the recorded program and one or more services of the DVR associated with playing the recorded program(ads targeted to the particular consumer based on the consumer's preferences or data gathered relating to the consumer,0016;0038).

Regarding claim 11, Sylvain et al disclose wherein the metadata stored on the DVR includes one or more of: a stored service identifier (Service ID) associated with the recorded program and a stored break identifier (Break ID) that is associated with the media asset and the Service ID (channels provided by the video distributor, 0030; alternate ads distribution schedule will identify the channel, time, and advertising ID (ad ID) for the various alternate ads to be broadcast. The source ad schedule database 40 will provide the ad scheduling information for the original ads in the video content of the programs to the distributor ad schedule database, 0032; 0024; 0027-0028).

Regarding claim 12, Sylvain et al disclose further comprising: before the receiving the indication of the selection of the recorded program stored on the DVR for playing, receiving, by one or more processors of the DVR, the metadata; and storing, by one or more processors of the DVR, the metadata (see fig.5 with memory 48 for storing video 54 and data 52; 0041).

Regarding claim 13, Sylvain et al disclose wherein the selecting the media asset for playing, before beginning to play the recorded program, from a plurality of media assets stored on the DVR, includes: selecting the media asset for playing from the plurality of media assets stored on the DVR based on the stored metadata(select if not all of the normal ads in the video content of the program are replaced with ads targeted to the particular consumer based on the consumer's preferences or data gathered relating to the consumer,0016; alternate ads may be selected by the consumer or chosen in light of preferences provided by the consumer. The alternate ads may be chosen based on viewing characteristics or other data obtained that relates to the consumer, 0038).

Regarding claim 14, Sylvain et al disclose  wherein the selecting the media asset for playing, before beginning to play the recorded program, from a plurality of media assets stored on the DVR, includes: associating the recorded program stored on the DVR with an addressable service; determining that the stored metadata includes a service identifier (Service ID) indicating the addressable service associated with the recorded program stored on the DVR; and  selecting the media asset for playing from the plurality of media assets stored on the DVR based on the determination that the stored metadata includes a service identifier (Service ID) indicating the addressable service associated with the recorded program stored on the DVR(see fig.4C with program ID; 0036; channels provided by the video distributor,0030; alternate ads distribution schedule will identify the channel, time, and advertising ID (ad ID) for the various alternate ads to be broadcast. The source ad schedule database 40 will provide the ad scheduling information for the original ads in the video content of the programs to the distributor ad schedule database, 0032; 0024; 0027-0028; 0037; 0041).

 Regarding claim 15, Sylvain et al disclose wherein the selecting the media asset for playing, before beginning to play the recorded program, from a plurality of media assets stored on the DVR, includes: identifying the media asset for playing based on an identifier included in the stored metadata (alternate ads distribution schedule will identify the channel, time, and advertising ID (ad ID) for the various alternate ads to be broadcast. The source ad schedule database 40 will provide the ad scheduling information for the original ads in the video content of the programs to the distributor ad schedule database, 0032; 0024; 0016; 0038).

Regarding claim 16, Sylvain et al disclose  wherein the identifier included in the stored metadata identifies a specific media asset stored on the DVR to play before beginning to play the recorded program(select if not all of the normal ads in the video content of the program are replaced with ads targeted to the particular consumer based on the consumer's preferences or data gathered relating to the consumer,0016; alternate ads may be selected by the consumer or chosen in light of preferences provided by the consumer. The alternate ads may be chosen based on viewing characteristics or other data obtained that relates to the consumer, 0038).

Regarding claim 17, it is rejected using the same ground of rejection for claim 1.

Regarding claim 18, Sylvain et al disclose  wherein the determining the beginning of the recorded program includes: detecting an event transition indicative of a transition between the content other than the recorded program and the beginning of the recorded program; and determining the beginning of the recorded program based on the event transition(Using the ad scheduling information, the DVR 24 will identify the relative location of the original ads provided in the video content, and skip these original ads during playback of the video content of the recorded program to provide an advertisement-free viewing experience for the consumer (step 260). By using the ads scheduling information, the DVR 24 can seamlessly play the video content without playing the ads, 0029).

Regarding claim 19, Sylvain et al disclose a media asset presentation system, comprising: at least one processor (see fig.5, element 46, control system; 0041); and 

at least one memory coupled to the at least one processor, wherein the at least one memory has computer-executable instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to: electronically detect in a media file an event transition indicative of a transition between content other than a recorded program (see fig.5, element 48, memory; a block representation of a DVR 24 is illustrated. The DVR 24 will include a control system 46 having memory 48 with the requisite software 50 and data 52 to operate as described above. The memory 48 will also be sufficient to store video content 54 corresponding to recorded program and alternate ads,0041; the DVR 24 can identify what part of the video content of a program is advertising and respond in an appropriate manner,0019;0024);

based on a determination of whether to automatically play an advertisement before playing the recorded program, automatically play the advertisement immediately before playing the recorded program from the beginning of the recorded program (the ads schedule may be inserted right in the video content but may be encrypted. In this case, the exchange of information with the ad schedule database 42 may be to retrieve the decryption key. Once the ad scheduling information is retrieved, the DVR 24 will then play one or more "opening" alternate ads on the TV 26 (step 256), and then begin playing the recorded video content of the program (step 258),0028;0005).

  But did not explicitly disclose electronically detect a beginning of the recorded program, determine the beginning of the recorded program based on the event transition before beginning to play the recorded program from the beginning of the recorded program, electronically set a timestamp marker indicating where the beginning of the recorded program is within the media file based on the detected event transition such that the beginning to play the recorded program begins to play the media file at the timestamp marker; begin to play the recorded program from the beginning of the recorded program according to the timestamp marker set based on the detected event transition. 

However, Wood et al disclose electronically detect a beginning of the recorded program, determine the beginning of the recorded program based on the event transition before beginning to play the recorded program from the beginning of the recorded program, electronically set a timestamp marker indicating where the beginning of the recorded program is within the media file based on the detected event transition such that the beginning to play the recorded program begins to play the media file at the timestamp marker; begin to play the recorded program from the beginning of the recorded program according to the timestamp marker set based on the detected event transition(the digital VCR 10 can begin recording a show at a selected time (e.g., three minutes) before the show is scheduled to be broadcast and stop recording the show at a selected time after the show is scheduled to finish broadcasting. This increases the likelihood that an entire show will be recorded even if the digital VCR's clock is not perfectly synchronized to the broadcasting television station's clock or if the television show is broadcast a little early or a little late. When the user presses the Play button 404 to play back a show recorded in this manner, the digital VCR 10 can begin playing the show back beginning from the point at which the show was scheduled to be recorded, rather than from the actual beginning of the recording. For example, if a user schedules a show to be recorded from 9:00 pm through 9:30 pm, the digital VCR 10 can record beginning at 8:57 pm and stop recording at 9:33 pm. When the user presses the Play button 404 to play back the show, the digital VCR 10 can play back the recorded video stream beginning at the point in the video stream corresponding to 9:00 pm. The user can then rewind or fast forward the video stream to begin playback at the actual beginning of the show, as necessary,0096-0097).

It would have been obvious before the effective filing data of the claimed invention  to incorporate the teaching of Wood to modify Sylvain by applying the technique of starting recording video content before the schedule broadcast time and stopping recording the video content a few minutes after the schedule broadcast time is ended for the purpose of allowing users to start watching  a TV show from the beginning after the show has begun recorded.

Regarding claim 20, Sylvain et al disclose wherein the content other than the recorded program includes one or more of: advertisements, announcements, and program content of television or movies other than the recorded program occurring in a recorded content stream before the beginning of the recorded program in the recorded content stream (wherein the digital media recorders may be configured to record various types of audio or video programs having advertisements therein, 0005; 0022).

 Regarding claim 21, Sylvain et al disclose wherein the computer-executable instructions, when executed by the at least one processor, further cause the at least one processor to: before beginning to play the recorded program, select the media asset for playing from a plurality of media assets stored on a DVR based on metadata, also stored on the DVR, associated with one or more services of the DVR associated with playing the recorded program(ads targeted to the particular consumer based on the consumer's preferences or data gathered relating to the consumer,0016; alternate ads may be selected by the consumer or chosen in light of preferences provided by the consumer. The alternate ads may be chosen based on viewing characteristics or other data obtained that relates to the consumer,0038; channels provided by the video distributor,0030; alternate ads distribution schedule will identify the channel, time, and advertising ID (ad ID) for the various alternate ads to be broadcast. The source ad schedule database 40 will provide the ad scheduling information for the original ads in the video content of the programs to the distributor ad schedule database, 0032; 0024; 0027-0028).

Regarding claim 22, Sylvain et al disclose  wherein the computer-executable instructions, when executed by the at least one processor, further cause the at least one processor to: electronically determine an ending of the recorded program based on another event transition; and after playing the recorded program, based on the determined ending of the recorded program, automatically list one or more selectable events related to the recorded program that a user may select to play after playing the recorded program(see fig.3c for playing any commercials at the end of the playback of the recorded video content; Using the ad scheduling information, the DVR 24 will identify the relative location of the original ads provided in the video content, and skip these original ads during playback of the video content of the recorded program to provide an advertisement-free viewing experience for the consumer (step 260). By using the ads scheduling information, the DVR 24 can seamlessly play the video content without playing the ads. As such, when one or more ads are skipped, the DVR 24 will continue playing the recorded video content (step 262), and repeat the process by skipping the original ads in the recorded video content (step 264) and playing the recorded video content (step 266). At the end of the program, the DVR 24 may play any available closing alternate ads, 0029).

                                                                Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN D SAINT CYR/Examiner, Art Unit 2425               

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425